Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/2/2022.  Accordingly, claims 1 and 3-17 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnett (US 2017/0365175 A1).
Harnett discloses:
1: A method of controlling a marine vessel, comprising:
receiving, by a controller, a position of the marine vessel from a positioning system (see Harnet at least fig. 1-6 and in particular fig. 2-5 “GPS [405]”);
receiving, by the controller, geographical data, from at least one database, the geographical data comprising at least a map of obstacles (see Harnet at least fig. 1-6 and in particular fig. 2-5 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205]”);
receiving, by the controller, a heading direction and speed of the marine vessel (see Harnet at least fig. 1-6 and in particular fig. 2-5 “GPS [405], chart [415] and projected path with potential hazard”);
determining, by the controller, a safety zone ahead of the marine vessel based on the position, the heading direction and the speed of the marine vessel (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “avoiding collision with hazard, CPA, TCPA, and safety thresholds”);
identifying, by the controller, a location of an obstacle inside the safety zone based on the received geographical data (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”); and
changing, by the controller, a state of a propelling unit of the marine vessel when a critical obstacle was identified inside the safety zone, wherein changing the state of the propelling unit of the marine vessel comprises disengaging an engine of the marine vessel from the propelling unit (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶48-49 “transmit stop instruction to cease watercraft”).  
3: wherein determining the safety zone comprises dynamically updating margin distances of the safety zone during the marine vessel cruise (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”).  
5: wherein identifying a location of an obstacle inside the safety zone comprises: calculating an effective obstacle proximity based on the vessel's draft and a predetermined obstacle proximity (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”).  
5: wherein determining, by the controller, the safety zone a head the marine vessel comprises calculating an expected time for running aground of the marine vessel (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”).  
6: wherein calculating the expected running aground time comprises calculating the required vessel's deceleration (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft”).  
7: wherein calculating the required vessel's deceleration comprises calculating the vessel's deceleration from a current cruising speed to an engaged speed, wherein the engaged speed is the speed in which the engine can engage with or disengage from the purpling unit (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”).  
8: wherein calculating the required vessel's deceleration further comprises calculating the vessel's deceleration from the engaged speed until a zero speed in the cruising direction (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold”).  
9: comprising calculating the vessel's deceleration from the cruising speed until a zero speed in the cruising direction (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceaing and/or changing watercraft”).  
10: further comprising adding an alert to the calculated expected time of running aground (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft”).  
11: further comprising: receiving real time measurement of an actual obstacle at the position of the marine vessel from a depth sensor associated with the marine vessel; comparing the actual obstacle with an obstacle at the position of the marine vessel from the received geographical data; and correcting the obstacles included in the received geographical data based on the comparison (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft”).  
12: further comprising: receiving marine vessel properties; and calculating the safety zone also based on the marine vessel properties (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft”).  
13: wherein the marine vessel properties comprise at least one of: the type of the marine vessel, the weight of the cargo carried by the marine vessel, the distribution of the cargo on the marine vessel and dimensions of the marine vessel (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft”).  
14: further comprising: receiving meteorological data in an area at which the marine vessel is sailing; and determining the safety zone also based on the meteorological data (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 & 67 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft and weather data”).  
14: wherein the meteorological data comprises at least one of: wind velocity, wind direction, high and low tides and current (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 & 67 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft and weather data”).  
16: wherein the meteorological data is received from at least one of: a database and at least one sensor associated with the marine vessel (see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 & 67 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft and weather data”).  
17: A system for controlling a marine vessel, comprising: a memory for storing instructions; and a controller configured to: receive a position of the marine vessel from a positioning system; receive geographical data, from at least one database, the geographical data comprises at least a map of obstacles; receive a heading direction and speed of the marine vessel; determine a safety zone ahead of the marine vessel based on the position, the heading direction and the speed of the marine vessel; identify a location of a critical obstacle inside the safety zone based the received geographical data; change a state of a propelling unit of the marine vessel when a critical obstacl(see Harnet at least fig. 1-6 and in particular fig. 2-5 and ¶36-37 & 67 “Chart [415], determine if hazard is in projected path [515], objects/hazards [205], CPA, TCPA and safety threshold and ceasing and/or changing watercraft and weather data”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663